            Case
               Case
                 1:15-cv-08652-LTS
                     17-759, Document
                                    Document
                                      127-2, 10/02/2018,
                                               209-1 Filed
                                                         2401151,
                                                           10/02/18
                                                                  Page1
                                                                    Pageof 114
                                                                             of 14



     17-759-cv
     Doe v. JPMorgan Chase Bank, N.A.


 1                                               In the
 2                       United States Court of Appeals
 3                                      For the Second Circuit
 4
 5
 6                                          August Term 2017
 7
 8
 9                                            No. 17-759-cv
10
11                                              John Doe,
12                                          Plaintiff-Appellant,
13
14                                                   v.
15
16                                JPMorgan Chase Bank, N.A.,
17                 Respondent-Third-Party-Petitioner-Counter-Claimant-Appellee,
18
19   Deutsche Bank Trust Company Americas, Commerzbank AG, New York Branch,
20                             Respondents-Appellees.1
21
22
23                        Appeal from the United States District Court
24                           for the Southern District of New York
25                         Laura T. Swain, District Judge, Presiding.
26                    (Argued: December 15, 2017; Decided: August 9, 2018)
27
28   Before:        Parker, Wesley, and Chin, Circuit Judges.
29                                        ________
30
31         Judgment creditor of sanctioned foreign entities sought attachment and
32   turnover of blocked electronic funds transfers (“EFTs”) under Section 201(a) of
     1
            The Clerk of Court is respectfully directed to amend the caption as above.
           Case
              Case
                1:15-cv-08652-LTS
                    17-759, Document
                                   Document
                                     127-2, 10/02/2018,
                                              209-1 Filed
                                                        2401151,
                                                          10/02/18
                                                                 Page2
                                                                   Pageof 214
                                                                            of 14




 1   the Terrorism Risk Insurance Act, Pub. L. No. 107–297, § 201, 116 Stat. 2322, 2337
 2   (2002) (codified at 28 U.S.C. § 1610 note). The District Court (Swain, J.) denied
 3   the request on the grounds that a blocked EFT held at an intermediary bank is
 4   subject to execution only if the judgment debtor or its agent transmitted the EFT
 5   directly to the bank where the EFT is blocked. The judgment of the District Court
 6   is AFFIRMED.
 7
 8         Judge Chin dissents in a separate opinion.
 9                                       ________
10
11                     ORLANDO DO CAMPO, Do Campo & Thorton, P.A., Miami, FL,
12                     and BRETT E. VON BORKE, Buckner + Miles, Miami, FL, for John
13                     Doe
14
15                     STEVEN B. FEIGENBAUM AND GREGORY P. FEIT, Levi Lubarsky
16                     Feigenbaum & Weiss LLP, New York, NY, for JPMorgan Chase
17                     Bank, N.A.
18
19                     MARK P. GIMBEL, Covington & Burling LLP, New York, NY, for
20                     Deutsche Bank Trust Company Americas
21
22                     TERRY MYERS AND PAUL A. SASO, Gibbons P.C., New York, NY,
23                     for Commerzbank AG, New York Branch
24
25                     CHAD D. READLER, Acting Assistant Attorney General;
26                     SHARON SWINGLE AND BENJAMIN M. SHULTZ, Department of
27                     Justice; and PETER ARONOFF AND CHRISTOPHER CONNOLLY,
28                     Assistant U.S. Attorneys, for Geoffrey S. Berman, U.S.
29                     Attorney for the Southern District of New York, for Amicus
30                     Curiae United States of America
31                                       ________
32
33
34



                                             2
             Case
                Case
                  1:15-cv-08652-LTS
                      17-759, Document
                                     Document
                                       127-2, 10/02/2018,
                                                209-1 Filed
                                                          2401151,
                                                            10/02/18
                                                                   Page3
                                                                     Pageof 314
                                                                              of 14




 1   BARRINGTON D. PARKER, Circuit Judge:

 2           John Doe is a judgment creditor who seeks attachment and turnover of

 3   electronic fund transfers (“EFTs”) initiated by sanctioned foreign terrorist

 4   organizations which, after passing through foreign intermediary banks, were

 5   blocked and held by domestic banking institutions. See Section 201(a) of the

 6   Terrorism Risk Insurance Act (“TRIA”), Pub. L. No. 107–297, § 201, 116 Stat. 2322,

 7   2337 (2002) (codified at 28 U.S.C. § 1610 note). Specifically, Doe applied below

 8   for turnover orders against JPMorgan Chase Bank, N.A. (“JPMorgan”), Deutsche

 9   Bank Trust Company Americas (“Deutsche Bank”), and Commerzbank AG, New

10   York Branch (“Commerzbank”), the institutions which blocked and held the

11   EFTs.

12           The United States District Court for the Southern District of New York

13   (Swain, J.), denied the applications on the grounds that the EFTs were not the

14   property of the originators—the terrorist organizations—but instead were the

15   property of the intermediaries that transferred the funds to the U.S. institutions.

16   See Doe v. Ejercito De Liberacion Nacional, No. 15-cv-8652, 2017 WL 591193

17   (S.D.N.Y. Feb. 14, 2017). In reaching that conclusion, the District Court relied on




                                               3
           Case
              Case
                1:15-cv-08652-LTS
                    17-759, Document
                                   Document
                                     127-2, 10/02/2018,
                                              209-1 Filed
                                                        2401151,
                                                          10/02/18
                                                                 Page4
                                                                   Pageof 414
                                                                            of 14




 1   Calderon-Cardona v. Bank of N.Y. Mellon, 770 F.3d 993 (2d Cir. 2014) and Hausler v.

 2   JP Morgan Chase Bank, N.A., 770 F.3d 207 (2d Cir. 2014) (per curiam), in which we

 3   held that blocked wire transfers held at an intermediary bank are subject to

 4   execution under Section 201(a) only if the judgment debtor or an agency or

 5   instrumentality of the judgment debtor “transmitted the EFT directly to the bank

 6   where the EFT is held pursuant to the block.” Calderon-Cardona, 770 F.3d at 1002;

 7   see also Hausler, 770 F.3d at 212. Because the record reflects that the judgment

 8   debtors did not do so, we AFFIRM.

 9                                      BACKGROUND

10         The International Emergency Economic Powers Act, 50 U.S.C. §§

11   1701–1706, empowers the President to impose economic sanctions to respond to

12   unusual and extraordinary international threats to the United States. 50 U.S.C. §§

13   1701, 1702(a). In 2001, the President invoked that authority to authorize the

14   Treasury Department to designate a persons as a Specifically Designated Global

15   Terrorist (“SDGT”) if the Treasury finds that the person is “owned or controlled

16   by” a designed terrorist group; assists in, sponsors, or provides material or

17   financial support to a terrorist group; or is “otherwise associated with” a terrorist




                                              4
           Case
              Case
                1:15-cv-08652-LTS
                    17-759, Document
                                   Document
                                     127-2, 10/02/2018,
                                              209-1 Filed
                                                        2401151,
                                                          10/02/18
                                                                 Page5
                                                                   Pageof 514
                                                                            of 14




 1   group. See Executive Order 13,224, 66 Fed. Reg. 49,079 (Sept. 23, 2001) § 1(c)–(d).

 2   Executive Order 13,224 also authorizes the Treasury to “take such actions,

 3   including the promulgation of rules and regulations . . . as may be necessary to

 4   carry out the purpose of this order.” Id. § 7. Pursuant to this authority, the

 5   Department of the Treasury’ Office of Foreign Asset Control (“OFAC”)

 6   promulgated Global Terrorism Sanction Regulations that, among other things,

 7   require United States banks to block transactions involving SDGTs that are

 8   subject to sanctions. See 31 C.F.R. Part 594. These regulations provide that

 9   “property and interests in property” of SDGTs are “blocked” and “may not be

10   transferred, paid, exported, withdrawn or otherwise dealt in” if the property or

11   interest is either in the United States or comes within the possession or control of

12   a U.S. person. Id. § 594.201(a).

13         Doe’s motion seeking a turnover order and his brief on appeal alleged the

14   following facts. In December 2010, OFAC identified Tajco Ltd. (“Tajco”) as a

15   SDGT. Joint App’x A-370. A few days later, Tajco originated an EFT from Arab

16   Gambian Islamic Bank Ltd. in the amount of $120,416 for the benefit of an

17   account holder at the Lebanese Canadian Bank. Id. A-371. From the originating




                                              5
            Case
               Case
                 1:15-cv-08652-LTS
                     17-759, Document
                                    Document
                                      127-2, 10/02/2018,
                                               209-1 Filed
                                                         2401151,
                                                           10/02/18
                                                                  Page6
                                                                    Pageof 614
                                                                             of 14




 1   bank, the funds flowed to AHLI United Bank UK PLC (“AHLI”), an intermediary

 2   bank, which then transmitted the funds to JPMorgan, as the beneficiary bank. Id.

 3   at A-371–72. JPMorgan blocked and held the transfer because Tajco was referred

 4   to in the payment instructions of the EFT and appeared on the OFAC’s list of

 5   terrorist organizations. Id. at A-371.

 6          In April 2012, OFAC identified Grand Stores Ltd.’ (“Grand Stores”)

 7   Gambian location as an alias of Tajco and as a SDGT. Id. at A-370. In May 2012,

 8   Grand Stores, from its Gambian operation, originated an EFT in the amount of

 9   $400,951.41 from Trust Bank Ltd. Id. at A-371–72. Trust Bank then wired the

10   funds to its correspondent bank Credit Suisse AG (“Credit Suisse”), which then

11   wired the funds to JPMorgan, as the beneficiary bank. Id. at A-371. JPMorgan

12   blocked the transfer and held the funds because at the time of the wire transfer,

13   Grand Stores was on the OFAC’s list of SDGTs. Id. Credit Suisse and AHLI then

14   disclaimed any interest in the blocked accounts and all remaining possible

15   claimants other than Doe have either defaulted, or have dismissed or withdrawn

16   any claims to the funds which have remained in the blocked accounts. Id. at A-

17   372.




                                              6
           Case
              Case
                1:15-cv-08652-LTS
                    17-759, Document
                                   Document
                                     127-2, 10/02/2018,
                                              209-1 Filed
                                                        2401151,
                                                          10/02/18
                                                                 Page7
                                                                   Pageof 714
                                                                            of 14




 1         A.    Proceedings Below

 2         This action began in June 2015 when Doe registered in the Southern

 3   District of New York a $36.8 million judgment he had obtained in the Southern

 4   District of Florida against Ejercito de Liberacion Nacional (the “ELN”) and

 5   Fuerzas Armadas Revolucionarios de Colombia (the “FARC”) terrorist

 6   organizations that he alleges kidnaped and tortured him in Venezuela and

 7   Colombia. In an attempt to collect on the judgment, Doe initiated a turnover

 8   proceeding and named JPMorgan as a respondent.          The petition sought the

 9   turnover of funds blocked and held by JPMorgan and alleged to belong to Grand

10   Stores and Tajco, both of which Doe alleged to be agents of the FARC.          In

11   response, JPMorgan brought an interpleader action in which it named Credit

12   Suisse and AHLI respondents. Credit Suisse and AHLI then reached settlements

13   with JPMorgan in which they agreed to relinquish any claims to the blocked

14   Tajco and Grand Stores accounts and also to release JPMorgan from any liability

15   with respect to the accounts. Doe later joined Deutsche Bank and Commerzbank

16   in the turnover proceedings, also alleging that the blocked funds they held

17   belonged to agents of the ELN and the FARC.




                                             7
              Case
                 Case
                   1:15-cv-08652-LTS
                       17-759, Document
                                      Document
                                        127-2, 10/02/2018,
                                                 209-1 Filed
                                                           2401151,
                                                             10/02/18
                                                                    Page8
                                                                      Pageof 814
                                                                               of 14




 1            The District Court denied Doe’s turnover application directed at

 2   JPMorgan. Because the parties agree that the issues raised in the JPMorgan

 3   petition were similar to those raised in the petitions against Deutsche Bank and

 4   Commerzbank, Doe requested, and the District Court agreed, to enter an order

 5   denying the petitions directed at Commerzbank and Deutsche Bank for

 6   substantially the reasons that it denied the one directed at JPMorgan.                      Doe

 7   appeals the denial of the three petitions.

 8            We review de novo the threshold issue of whether EFTs are property of a

 9   particular party. Hausler, 770 F.3d at 211 (quoting Calderon-Cardona, 770 F.3d at

10   1000).

11                                           DISCUSSION2

12            Unless a judgment creditor acquires a license from the OFAC, the creditor

13   is typically barred from attaching blocked assets. See, e.g., 31 C.F.R. §§ 594.201(a),

14   594.202(e) (providing that attachment and other similar judicial process related to

15   property blocked pursuant to the Global Terrorism Sanctions Regulations are


     2
             As noted, this appeal principally concerns Doe’s turnover petitions directed at JPMorgan,
     Deutsche Bank, and Commerzbank. While this opinion recounts facts and engages in analysis
     solely with respect to the JPMorgan petition, it disposes of the appeals of the Deutsche Bank and
     Commerzbank turnover petitions, as all parties agree that they involve the same issues.



                                                    8
            Case
               Case
                 1:15-cv-08652-LTS
                     17-759, Document
                                    Document
                                      127-2, 10/02/2018,
                                               209-1 Filed
                                                         2401151,
                                                           10/02/18
                                                                  Page9
                                                                    Pageof 914
                                                                             of 14




 1   null and void).       However, to assist victims of terrorism in satisfying their

 2   judgments, Congress enacted TRIA in 2002. Calderon-Cardona, 770 F.3d at 998.

 3   Section 201(a) of TRIA allows a plaintiff to execute a judgment on blocked assets

 4   of a terrorist party, or its agency or instrumentality, to satisfy a judgment against

 5   the terrorist party, where:

 6       (1) a person has obtained a judgment against a terrorist party;

 7       (2) the judgment is either

 8             (a) for a claim based on an act of terrorism, or

 9             (b) for a claim for which a terrorist party is not immune under §

10                 1605(a)(7);

11       (3) the assets are “blocked assets” within the meaning of TRIA; and

12       (4) execution is sought only to the extent of any compensatory damages.3




     3
            Section 201(a) of TRIA provides:

            (a) IN GENERAL.—Notwithstanding any other provision of law, and except as
            provided in subsection (b), in every case in which a person has obtained a judgment
            against a terrorist party on a claim based upon an act of terrorism, or for which a
            terrorist party is not immune under section 1605(a)(7) of title 28, United States Code,
            the blocked assets of that terrorist party (including the blocked assets of any agency
            or instrumentality of that terrorist party) shall be subject to execution or attachment
            in aid of execution in order to satisfy such judgment to the extent of any
            compensatory damages for which such terrorist party has been adjudged liable.


                                                      9
          Case
             Case
               1:15-cv-08652-LTS
                   17-759, Document
                                  Document
                                    127-2, 10/02/2018,
                                             209-1 Filed
                                                       2401151,
                                                         10/02/18
                                                                Page10
                                                                  Pageof
                                                                       1014
                                                                          of 14




 1         Courts applying TRIA in the EFT context look to state law to define the

 2   rights a judgment debtor has in the property a creditor seeks to reach. See

 3   Calderon-Cardona, 770 F.3d at 1001. In Hausler, after analyzing what property

 4   interests are attachable under New York law, we held that under Article 4A of

 5   the New York Uniform Commercial Code, EFTs are neither the property of the

 6   originator nor the beneficiary while briefly in the possession of an intermediary

 7   bank. 770 F.3d at 212. We held that “the only entity with a property interest in

 8   the stopped EFT is the entity that passed the EFT on to the bank where it

 9   presently rests.”   Id. (quoting Calderon-Cardona, 770 F.3d at 1002) (emphasis

10   added). This is so because “wire transfers, which include EFTs, are a unique type

11   of transaction to which ordinary rules do not necessarily apply.”         Calderon-

12   Cardona, 770 F.3d at 1001 (quoting Export-Import Bank of U.S. v. Asia Pulp & Paper

13   Co., 609 F.3d 111, 118 (2d Cir. 2010)). EFTs function “as a chained series of debits

14   and credits between the originator, the originator’s bank, any intermediary

15   banks, the beneficiary’s bank, and the beneficiary[;] ‘the only party with a claim

16   against an intermediary bank is the sender to that bank.’” Id. (quoting Asia Pulp,

17   609 F.3d at 119–20). In other words, under the N.Y. UCC’s statutory scheme, “the




                                             10
          Case
             Case
               1:15-cv-08652-LTS
                   17-759, Document
                                  Document
                                    127-2, 10/02/2018,
                                             209-1 Filed
                                                       2401151,
                                                         10/02/18
                                                                Page11
                                                                  Pageof
                                                                       1114
                                                                          of 14




1   only entity with a property interest in an EFT while it is midstream is the entity

2   immediately preceding the bank ‘holding’ the EFT in the transaction chain.” Id.

3   at 1002.4 “It is beyond cavil that attachment will only lie against the property of

4   the debtor, and that the right to attach the property ‘is only the same as the

5   defendant’s own interest in it.’” Bank of N.Y. v. Nickel, 14 A.D.3d 140, 145 (N.Y.

6   App. Div. 1st Dep’t 2004) (quoting Sidwell & Co. v. Kamchatimpex, 166 Misc. 2d

7   639, 644 (N.Y. Sup. Ct. Co. 1995)).

8          Doe contends that Grand Stores or Tajco are agencies or instrumentalities

9   of the FARC and that turnover of the FARC’s assets to satisfy his judgment is



    4
           The dissent takes issue with, among other things, this recitation of the N.Y. UCC statutory
    scheme, as embraced by our decisions in Calderon-Cardona and Hausler. In so doing, the dissent sees
    a tension between a SDGT’s interest in funds being, “in effect, entirely extinguished while
    temporarily midstream,” on the one hand, and OFAC’s authority to block “property [or] interests
    in property” of a SDGT, on the other. See Dissent, op. at 7-9. We, however, see no such tension.
    The terms “interest” and “title” are “clearly not synonymous.” Asia Pulp, 609 F.3d at 120 (quoting
    Bank of N.Y. v. Nickel, 14 A.D.3d 140, 145–47 (N.Y. App. Div. 1st Dep’t 2004)). “[A]lthough Article
    4-A establishes that neither an originator nor a beneficiary owns or has title to a midstream EFT,
    Article 4-A does not address the separate issue of who has an ‘interest’ in an EFT.” Id. (emphasis
    in original). By contrast, the Global Terrorism Sanctions Regulations define “property” and
    “property interest” very expansively to include, among other things, “any other property, real,
    personal, or mixed, tangible or intangible, or interest or interests therein, present, future or
    contingent.” 31 C.F.R. § 594.309. Similarly, the Regulations further define “interest” when used
    with respect to property very broadly to mean “an interest of any nature whatsoever, direct or
    indirect.” Id. § 594.306. As such, our holding here that the SDGTs at issue did not hold title to the
    blocked assets—such that attachment under Section 201(a) is unavailable—does not preclude the
    blocking of such assets under the Global Terrorism Sanctions Regulations. As the propriety of the
    blocking of the assets is not properly before us, we need not reach that issue.


                                                     11
          Case
             Case
               1:15-cv-08652-LTS
                   17-759, Document
                                  Document
                                    127-2, 10/02/2018,
                                             209-1 Filed
                                                       2401151,
                                                         10/02/18
                                                                Page12
                                                                  Pageof
                                                                       1214
                                                                          of 14




 1   authorized by Section 201(a). All parties agree that Doe obtained a judgment

 2   against a terrorist party, based upon an act of terrorism, and seeks execution only

 3   to the extent of compensatory damages. Consequently, the only disputed issue

 4   before us is whether the assets in the blocked accounts are property of SDGTs.

 5         Here, as in Hausler, it is undisputed that no SDGT transmitted any of the

 6   blocked EFTs directly to a blocking bank. See 770 F.3d at 212. Credit Suisse and

 7   AHLI transmitted the funds held in the Grand Stores and Tajco blocked accounts

 8   to JPMorgan, and neither Credit Suisse nor AHLI are SDGTs. See Ejercito, 2017

 9   WL 591193, at *2. Consequently, our decisions in Calderon-Cardona and Hausler

10   compel the conclusion that neither Grand Stores nor Tajco has any attachable

11   property interest in the blocked funds at JPMorgan since they were not the

12   entities that directly passed the EFTs to JPMorgan. As such, as the District Court

13   correctly concluded, the blocked funds are not attachable under Section 201(a).

14         Doe invites us to depart from Calderon-Cardona and Hausler on the theory

15   that where, as here, the intermediary banks, which passed the EFTs on to

16   blocking banks, disclaim any interest in the blocked accounts and the originating

17   banks fail to appear or participate in the turnover proceedings, the funds




                                             12
          Case
             Case
               1:15-cv-08652-LTS
                   17-759, Document
                                  Document
                                    127-2, 10/02/2018,
                                             209-1 Filed
                                                       2401151,
                                                         10/02/18
                                                                Page13
                                                                  Pageof
                                                                       1314
                                                                          of 14




 1   “move[] back up the chain or upstream” to the “sender[s] to that bank,” which

 2   would be Grand Stores and Tajco (the two SDGTs).              In other words, the

 3   transaction, Doe contends, should be recast as though the funds moved directly

 4   from the SDGTs to JPMorgan.

 5         We decline this invitation because the Global Terrorism Sanctions

 6   Regulations broadly prevent the unlicensed transfer of blocked assets and any

 7   transfer in violation of the Regulations is “null and void.”        See 31 C.F.R. §

 8   594.202(a).   The Regulations, section 594.312, go on define “transfer” in

 9   exceptionally expansive language as “any actual or purported act or transaction .

10   . . the purpose, intent, or effect of which is to create, surrender, release, convey,

11   transfer, or alter, directly or indirectly, any right, remedy, power, privilege, or

12   interest with respect to any property.”        These Regulations mean that any

13   disclaimer by the transmitting banks (Credit Suisse and AHLI) to an interest in

14   the blocked funds is incapable of effecting an unlicensed transfer to anyone and

15   certainly not a transfer “back up the chain” to an originating SDGT.

16   Consequently, disclaimers by intermediary banks can not serve to vest (or re-




                                              13
           Case
              Case
                1:15-cv-08652-LTS
                    17-759, Document
                                   Document
                                     127-2, 10/02/2018,
                                              209-1 Filed
                                                        2401151,
                                                          10/02/18
                                                                 Page14
                                                                   Pageof
                                                                        1414
                                                                           of 14




 1   vest) title to the transferred funds with the originators which were the initial

 2   targets of the sanctions.

 3          Moreover, we are not persuaded to depart from Calderon-Cardona and

 4   Hausler by two unpublished district court decisions in which correspondent

 5   banks waived their interests in blocked EFTs, Vera v. Republic of Cuba, No. 12-cv-

 6   01596, 2015 WL 13657629 (S.D.N.Y. May 8, 2015)5 and Gates v. Syrian Arab

 7   Republic, Nos. 11-cv-8715, 14-cv-6161, 2014 WL 5784859 (N.D. Ill. Nov. 6, 2014).

 8   Doe notes that both of these decisions post-date Calderon-Cardona and Hausler

 9   and analyze the disclaimer distinction in light of those opinions. We, however,

10   note that both Vera and Gates involved unique situations and, most importantly,

11   neither of them accounts for the applicable OFAC regulations which

12   unambiguously prohibit unlicensed transfers of blocked assets.6 Consequently,

13   we do not find them persuasive.

14                                            CONCLUSION

15          For the foregoing reasons, we AFFIRM the judgment of the District Court.




     5
             See also Vera v. Republic of Cuba, No. 12-cv-01596, ECF No. 814 (S.D.N.Y. Sept. 24, 2015) .
     6
             The dissent declines to conclude that the OFAC license requirement is clearly applicable in
     these circumstances. See Dissent, op. at 11. We respectfully see no authority for this view.


                                                     14
